Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed September 2, 2020 and the interview conducted on February 26, 2021.

3.	Claims 1 and 10 have been amended and claims 6 and 14 have been cancelled.

4.	Claims 1-5, 7-13, and 15-20 have been examined and are pending with this action.


Election/Restrictions
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 7-9, drawn to Communication Control – media handling, encoding, streaming or conversion, classified in H04L 29/06476.
II. Claims 10-20, drawn to Signal Control – media handling, encoding, streaming, or conversion, classified in H04l 65/60.

6.	Inventions of Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group I has separate utility such as “transmitting, to a second network device, the media stream”, receiving, from the second  has separate utility such as “determining that a capability does not exist…”, “determining that a second networked device is a media receiver”, “based on the determining… (i) configuring the second networked device to receive the media stream… and (ii) causing the second networked device to transmit, to the media source device, a combined networked device identifier”, and “receiving, from the second networked device, the media stream”. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The examiner will be required to search different class/subclass and well as separate functionalities associated with specific and distinct utilities.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

8.	During a telephone conversation with Brett Scott (Reg. No. 74,484) on February 26, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 7-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

10.	Authorization for this examiner’s amendment was given in a telephone interview with Brett Scott (Reg. No. 74,484) on February 26, 2021.

11.	The application has been amended as follows:
1.	(Currently Amended) Tangible, non‐transitory computer‐readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first networked device to perform a method comprising: 
determining that the first networked device is a bonded zone coordinator of a bonded zone comprising the first networked device and a second networked device;
based on determining that the first networked device is the bonded zone coordinator, transmitting, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device;
receiving, from [[a]] the media source device, a media stream, wherein the first networked device is configured to use a first media playback protocol and the media source device is configured to use a second media playback protocol, wherein the first media playback protocol and the second media playback protocol are incompatible; 
transmitting, to [[a]] the second networked device, the media stream
receiving, from the second networked device, a playback command for controlling playback of the media stream according to the first media playback protocol; 
executing the received playback command for controlling playback of the media stream according to the first media playback protocol; 

sending the converted playback command to the media source device. 

2.	(Currently Canceled)

3.	(Currently Amended)	The tangible, non‐transitory computer‐readable media of claim [[2]] 1, wherein transmitting, to the second networked device, the media stream comprises: 
filtering the media stream; and 
transmitting, to the second networked device, the filtered media stream.

5.	(Currently Amended)	The tangible, non‐transitory computer‐readable media of claim [[2]] 1, wherein transmitting, to the second networked device, the media stream comprises transmitting the media stream in a native format for filtering by the second networked device.

7.	(Currently Amended)	The tangible, non‐transitory computer‐readable media of claim [[2]] 1, wherein determining that the first networked device is the bonded zone coordinator comprises: 
comparing a first device identifier of the first networked device with a second device identifier of the second networked device.

8.	(Currently Amended)	The tangible, non‐transitory computer‐readable media of claim [[2]] 1, wherein determining that the first networked device is the bonded zone coordinator comprises:


9.	(Currently Amended)	The tangible, non‐transitory computer‐readable media of claim [[2]] 1, wherein determining that the first networked device is the bonded zone coordinator comprises: 
determining a source type of the media stream; [[and]] 
determining that a compatibility exists between the first networked device and the source type of the media stream; and 
determining that a compatibility does not exist between the second networked device and the source type of the media stream.

10 – 20.	(Currently Canceled)

21.	(New)	A first networked device comprising:
one or more processors; 
tangible, non-transitory computer-readable media; and 
instructions encoded in the tangible, non-transitory computer-readable media, wherein the instructions, when executed by the one or more processors, cause the first networked device to perform a method comprising:
determining that the first networked device is a bonded zone coordinator of a bonded zone comprising the first networked device and a second networked device; 
based on determining that the first networked device is the bonded zone coordinator, transmitting, to a media source device, a networked device identity, wherein 
receiving, from the media source device, a media stream, wherein the first networked device is configured to use a first media playback protocol and the media source device is configured to use a second media playback protocol, wherein the first media playback protocol and the second media playback protocol are incompatible; 
transmitting, to the second networked device, the media stream; 
receiving, from the second networked device, a playback command for controlling playback of the media stream according to the first media playback protocol; 
executing the received playback command for controlling playback of the media stream according to the first media playback protocol; 
converting the received playback command for controlling playback of the media stream according to the first media playback protocol into a converted playback command for controlling playback of the media stream according to the second media playback protocol; and 
sending the converted playback command to the media source device.

22.	(New)	The first networked device of claim 21, wherein transmitting, to the second networked device, the media stream comprises: 
filtering the media stream; and 
transmitting, to the second networked device, the filtered media stream.

23.	(New) The first networked device of claim 22, wherein filtering the first media stream comprises: 
decrypting the media stream; and 
decompressing the media stream.

24.	(New)	The first networked device of claim 21, wherein transmitting, to the second networked device, the media stream comprises transmitting the media stream in a native format for filtering by the second networked device.

25.	(New)	The first networked device of claim 21, wherein determining that the first networked device is the bonded zone coordinator comprises: 
comparing a first device identifier of the first networked device with a second device identifier of the second networked device.

26.	(New)	The first networked device of claim 21, wherein determining that the first networked device is the bonded zone coordinator comprises: 
determining that a capability exists for the first networked device to communicate with the media source device using the first media playback protocol and a capability does not exist for the second networked device to communicate with the media source device using the first media playback protocol.

27.	(New)	The first networked device of claim 21, wherein determining that the first networked device is the bonded zone coordinator comprises: 
determining a source type of the media stream; 
determining that a compatibility exists between the first networked device and the source type of the media stream; and 
determining that a compatibility does not exist between the second networked device and the source type of the media stream.

28.	(New)	A method comprising: 

based on determining that the first networked device is the bonded zone coordinator, transmitting, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device; 
receiving, by the first networked device from the media source device, a media stream, wherein the first networked device is configured to use a first media playback protocol and the media source device is configured to use a second media playback protocol, wherein the first media playback protocol and the second media playback protocol are incompatible; 
transmitting, by the first networked device to the second networked device, the media stream; 
receiving, by the first networked device from the second networked device, a playback command for controlling playback of the media stream according to the first media playback protocol; 
executing, by the first networked device, the received playback command for controlling playback of the media stream according to the first media playback protocol; 
converting, by the first networked device, the received playback command for controlling playback of the media stream according to the first media playback protocol into a converted playback command for controlling playback of the media stream according to the second media playback protocol; and 
sending, by the first networked device, the converted playback command to the media source device.

29.	(New)	The method of claim 28, wherein transmitting, to the second networked device, the media stream comprises:

transmitting, to the second networked device, the filtered media stream.

30.	(New)	The method of claim 29, wherein filtering the first media stream comprises: 
decrypting the media stream; and 
decompressing the media stream.

31.	(New)	The method of claim 28, wherein transmitting, to the second networked device, the media stream comprises transmitting the media stream in a native format for filtering by the second networked device.

32.	(New)	The method of claim 28, wherein determining that the first networked device is the bonded zone coordinator comprises: 
comparing a first device identifier of the first networked device with a second device identifier of the second networked device.

33.	(New)	The method of claim 28, wherein determining that the first networked device is the bonded zone coordinator comprises: 
determining that a capability exists for the first networked device to communicate with the media source device using the first media playback protocol and a capability does not exist for the second networked device to communicate with the media source device using the first media playback protocol.


Allowable Subject Matter


13.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining that the first networked device is a bonded zone coordinator of a bonded zone comprising the first networked device and a second networked device; based on determining that the first networked device is the bonded zone coordinator, transmitting, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device; receiving, from the media source device, a media stream, wherein the first networked device is configured to use a first media playback protocol and the media source device is configured to use a second media playback protocol, wherein the first media playback protocol and the second media playback protocol are incompatible; transmitting, to the second networked device, the media stream; receiving, from the second networked device, a playback command for controlling playback of the media stream according to the first media playback protocol; executing the received playback command for controlling playback of the media stream according to the first media playback protocol; converting the received playback command for controlling playback of the media stream according to the first media playback protocol into a converted playback command for controlling playback of the media stream according to the second media playback protocol; and sending the converted playback command to the media source device” as recited in independent claims 1, 21, and 28.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/

March 16, 2021